DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on December 9, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the portion of a balaclava having a lens support adapted to support the unitary lens” (claim 19, 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 18, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 8 and 18, the claims recite “a venting angle formed by an anterior surface of the frame and an upper edge of the lens is greater than or equal to 0” which is a relative term of degree (MPEP 2713.05(b))).  Specifically, the angle as claimed does not include the necessary line/planes between which the angle is to be measured.  While Applicant’s specification discusses the angle is between a horizon and a path through a gap between the frame and lens (Spec. para. [0066]; Fig. 5B), Examiner is not permitted to import the limitations into the claim (MPEP 2111.01).
	Additionally, the claim recites “so that gaps…are not visible when the first frame is viewed straight on” is unclear as a relative/subjective term (MPEP 2173.05(b)).  Specifically, it is unclear what is intended as “viewed straight on”.  Certainly the glasses can be rotated/removed/etc. such that the gaps can be seen or viewed as depicted in Applicant’s Figures 5A,B and thus “viewed straight on”.  Also, it is unclear how the venting angle removes such viewing of the gap.  From Applicant’s specification it appears what is intended is the angle is to be positive as per the coordinate system of Figure 5B such that light does not directly pass through the gap to the eye of the wearer, although the claim language does not particularly reflect this disclosure and thus is unclear how to infringe the claim.
	Lastly, there are no units for the angle, it is presumed it is to be zero degrees.
	For purposes of compact prosecution, Examiner will understand claim 8 such that so long as the lens and frame form a gap/gaps at the upper edge, and thus above a direct line of sight, the limitations of claim 8 have been met.
	As claim 20, the claim recites “a balaclava frame that is a portion of a balaclava” which is unclear as to what the claim requires - is it a portion of a balaclava, or is it a balaclava, or is somehow a balaclava a portion of itself?  Additionally, balaclavas are generally cloth and thus it is unclear what constitutes the frame of a balaclava adapted to support the unitary lens with a groove.  For purposes of compact prosecution, Examiner will consider the breadth of “a portion of a balaclava” to include generally any eyewear since any eyewear portions is generally a portion of a balaclava.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 11-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by OpticsPlanet (ESS Interchangeable Component Eyeshield (ICE) Tactical LE Safety Sunglasses 740-0007 Apparel Application: Performance - herein OpticsPlanet)1.
	As to claim 1, OpticsPlanet teaches a headworn support kit (OpticsPlanet - page 1) comprising a lens (OpticsPlanet - page 1, copper, clear, grey lenses), a first frame comprising a first support adapted to receive the lens (OpticsPlanet - page 1 - two provided frames for holding the lenses), and a second frame comprising a second lens support adapted to support the lens in a wearer’s field of view (OpticsPlant page 1), the lens support having a channel configured to receive the lens and secure the lens in place (OpticsPlanet - page 1 - as shown, interchangeable lenses fit within groove(s)/channel/egde of frame at temple portion(s)), wherein the lens is interchangeable between the first frame and the second frame such that the lens is configured to be alternatively supported by the first frame and the second frame (OpticsPlanet pages 1-2 - interchangeable lenses for each frame).
	As to claim 3, OpticsPlanet teaches all the limitations of the instant invention as detailed above with respect to claim 1, and OpticsPlanet further teaches the lens comprises a unitary lens (OpticsPlanet page 1).
	As to claim 4, OpticsPlanet teaches all the limitations of the instant invention as detailed above with respect to claim 3, and OpticsPlanet further teaches the first frame further comprises one or more contact points configured to contact the unitary lens when the unitary lens is secured to the first frame (OpticsPlanet page 1 - frame having corresponding contact/connect points for the grooves seen in the lens).
	As to claim 11, OpticsPlanet teaches all the limitations of the instant invention as detailed above with respect to claim 1, and OpticsPlanet further teaches a headworn support comprising the lens secured to the first frame of the lens secured to the second frame is configured to withstand a ballistic impact of a 0.25” ball having a speed of at least about 150 feet per second (OpticsPlanet page 2 - meets ANSI Z87.1 and MIL-V-411C requirements).
	As to claim 12, OpticsPlanet teaches all the limitations of the instant invention as detailed above with respect to claim 1, and OpticsPlanet further teaches a headworn support comprising the lens secured to the first frame or the second frame is configured to withstand a ballistic impact of a 0.15 caliber cylindrical-shaped, chamfered edge fragment having a speed of at least about 640 feet per second (OpticsPlanet page 2 - meets ANSI Z87.1 and MIL-V-411C requirements).
	As to claim 13, OpticsPlanet teaches all the limitations of the instant invention as detailed above with respect to claim 1, and OpticsPlanet further teaches wherein the first frame is an eyeglass frame and the first lens support is an eyeglass lens support, the eyeglass frame comprising an earstem attached to the eyeglass lens support (OpticsPlanet page 1), and the second frame includes a portion of a helmet configured to be worn on the head of the wearer when in use (OpticsPlanet page 1; note: “portion of a helmet” is broad enough to include any headworn eyewear component, as such the pair of glasses implicitly qualifies as “portion of a helmet”).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over OpticsPlant (cited above) in view of XSG (XSG Ballistic Goggle Kit with Interchangeable Lenses: Gray, Amber, Clear - herein XSG)2.
	As to claim 2, OpticsPlanet teaches all the limitations of the instant invention as detailed above with respect to claim 1, and OpticsPlanet further teaches the first frame is an eyeglass frame and the first lens support is an eyeglass lens support (OpticsPlanet page 1), the eyeglass frame comprising an earstem attached to the eyeglass lens support (OpticsPlanet page 1).  OpticsPlanet does not specify the second frame is a goggle frame, the goggle frame comprising a padded layer attached to a posterior surface of the second lens support, the padded layer configured to be pressed against a head of a wearer when in use.
	In the same field of endeavor XSG teaches a headworn support kit having eyeglasses and goggle frames with interchangeable lenses, the goggle frames having a padded layer configured to be pressed against the head of the wearer when in use (XSG page 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide glasses/goggles in a kit with interchangeable lenses since, as taught by XSG, such kits allow for having interchangeable parts to create glasses and/or goggles for ballistic protection (XSG page 1).
	As to claim 14, OpticsPlanet teaches a headworn support kit (OpticsPlanet - page 1) comprising a unitary lens (OpticsPlanet - page 1, copper, clear, grey lenses), an eyewear frame comprising a first support adapted to receive the unitary lens (OpticsPlanet - page 1 - two provided frames for holding the lenses), the eyeglass frame comprising an earstem attached to the eyeglass lens support (OpticsPlanet page 1), and a second frame comprising a lens support adapted to support unitary the unitary lens in a wearer’s field of view (OpticsPlanet page 1), the unitary lens support having a channel configured to receive the unitary lens and secure the unitary lens in place (OpticsPlanet - page 1 - as shown, interchangeable lenses fit within channel/groove(s)/edge of frame at temple portion(s)), wherein the lens is interchangeable between the first frame and the second frame such that the lens is configured to be alternatively supported by the first frame and the second frame (OpticsPlanet pages 1-2 - interchangeable lenses for each frame). 
	OpticsPlanet does not specify the second frame is a goggle frame with a padded layer attached to a posterior surface of the goggle lens support, the padded layer configured to be pressed against a head of the wearer when in use.
	In the same field of endeavor XSG teaches a headworn support kit having eyeglasses and goggle frames with interchangeable lenses, the goggle frames having a padded layer configured to be pressed against the head of the wearer when in use (XSG page 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide glasses/goggles in a kit with interchangeable lenses since, as taught by XSG, such kits allow for having interchangeable parts to create glasses and or goggles for ballistic protection (XSG page 1).
	As to claim 15, OpticsPlanet in view of XSG teaches all the limitations of the instant invention as detailed above with respect to claim 14, and OpticsPlanet further teaches the eyewear frame further comprises one or more contact points configured to contact the unitary lens when the unitary lens is secured to the first frame (OpticsPlanet page 1 - frame having corresponding contact/connect points for the grooves seen in the lens).
	As to claim 19, OpticsPlanet teaches a headworn support kit (OpticsPlanet - page 1) comprising a unitary lens (OpticsPlanet - page 1, copper, clear, grey lenses), and at least two of (OpticsPlanet page 1, 3 - “Add to Cart”, thus a cart (kit) includes at least 4 frames when cart = 2+) an eyewear frame comprising a first lens support adapted to receive the unitary lens (OpticsPlanet - page 1 - two frames provided for holding the lenses; “Add to Cart”), a second frame adapted to support the unitary lens in a wearer’s field of view (OpticsPlanet page 1), the unitary lens support having a channel configured to receive the unitary lens and secure the unitary lens in place (OpticsPlanet - page 1 - as shown, interchangeable lenses fit within channel/groove(s)/edge of frame at temple portion(s)), a third frame comprising a third lens support adapted to support the unitary lens in a wearer’s field of view (OpticsPlanet page 1, page 3 - “Add to Cart” for 2+ items include 4+ total frames), the unitary lens support having a groove configured to receive the unitary lens and secure the unitary lens in place (OpticsPlanet - page 1 - as shown, interchangeable lenses fit within channel/groove(s)/edge of frame at temple portion(s)), wherein the unitary lens is interchangeable between at least two of the eyewear frame, second frame, and third frame such that the lens is configured to be alternatively supported by the at least two of the eyewear frame, goggle frame, and third frame (OpticsPlanet pages 1-2 - interchangeable lenses for each frame).
	OpticsPlanet does not specify the second frame is a goggle frame with a padded layer attached to a posterior surface of the goggle lens support, the padded layer configured to be pressed against a head of the wearer when in use.
	In the same field of endeavor XSG teaches a headworn support kit having eyeglasses and goggle frames with interchangeable lenses, the goggle frames having a padded layer configured to be pressed against the head of the wearer when in use (XSG page 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide glasses/goggles in a kit with interchangeable lenses since, as taught by XSG, such kits allow for having interchangeable parts to create glasses and or goggles for ballistic protection (XSG page 1).
	As to claim 20, OpticsPlanet in view of XSG teaches all the limitations of the instant invention as detailed above with respect to claim 19, and OpticsPlanet further teaches the third frame is either a helmet frame that is a portion of a helmet configured to be worn on the head of the wearer when in use or a balaclava frame that is a portion of a balaclava configured to be worn on the head of the wearer when in use (OpticsPlanet page 1; note: “portion of a helmet”/”portion of a balaclava” is broad enough to include any headworn eyewear component, as such the pair of glasses implicitly qualifies as “portion of a helmet”/”portion of a balaclava”).

Claims 5, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over OpticsPlanet as applied to claim 4 above, and further in view of Jannard et al. (US 2008/0129952 - Jannard).
	As to claim 5, OpticsPlanet teaches all the limitations of the instant invention as detailed above with respect to claim 4, and while OpticsPlanet teaches the lens has a thickness of about 2.4mm, and the lens has two or more contact points with the lens frame (OpticsPlanet pages 1, 2), OpticsPlanet doesn’t specify a posterior surface of the frame extends a protrusion distance rearward beyond a posterior extension of a posterior surface of the lens, the protrusion distance being less than or equal to about 4mm.
	In the same field of endeavor Jannard teaches providing eyeglass frames with lenses such that a posterior surface of the frame extends rearwardly beyond a posterior surface of the lens less than or equal to 4mm (Jannard Fig. 8 - 12, 14, 110, 122; para. [0061] - teaching the frame thickness to be < 350% of the lens thickness, thus for lenses of 2.4mm, the range includes a “protrusion distance” of less than 4mm since of course the width (122) also includes the lens thickness and some portion on the anterior surface).  It would have been obvious ton one of ordinary skill in the art before the effective filing date of the instant invention to provide the protrusion distance less than 4mm since as taught by Jannard, providing frame thickness less than 350% of the lens thickness allows for lowering the weight while also maintaining the structural integrity of the eyewear (Jannard - Abstract; para. [0009]).
	As to claim 9, OpticsPlanet in view of Jannard teaches all the limitations of the instant invention as detailed above with respect to claim 4, and while OpticsPlanet teaches the lens has a thickness of about 2.4mm, and the lens has two or more contact points with the lens frame (OpticsPlanet pages 1, 2), OpticsPlanet doesn’t specify a posterior surface of the frame extends a protrusion distance rearward beyond a posterior extension of a posterior surface of the lens, the protrusion distance being less than or equal to about 3.2 times a center thickness of the lens. 
	In the same field of endeavor Jannard teaches providing eyeglass frames with lenses such that a posterior surface of the frame extends rearwardly beyond a posterior surface of the lens less than or equal to 3.2 times the lens center thickness (Jannard Fig. 8 - 12, 14, 110, 122; para. [0061]).  It would have been obvious ton one of ordinary skill in the art before the effective filing date of the instant invention to provide the protrusion distance less than 3.2 center lens thickness since as taught by Jannard, providing frame thickness less than 350% of the lens thickness allows for lowering the weight while also maintaining the structural integrity of the eyewear (Jannard - Abstract; para. [0009]).
	As to claim 10, OpticsPlanet in view of Jannard teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Jannard further teaches the protrusion distance being less than or equal to the center thickness of the lens (Jannard Fig. 8 - 12, 14, 110, 122; para. [0061] - teaching less than 350% which is overlapping range with less than or equal to (i.e. < 100%)).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over OpticsPlanet and XSG as applied to claim 15 above, and further in view of Jannard (cited above).
	As to claim 16, OpticsPlanet teaches all the limitations of the instant invention as detailed above with respect to claim 15, and while OpticsPlanet teaches the lens has a thickness of about 2.4mm, and the lens has two or more contact points with the lens frame (OpticsPlanet pages 1, 2), OpticsPlanet doesn’t specify a posterior surface of the frame extends a protrusion distance rearward beyond a posterior extension of a posterior surface of the lens, the protrusion distance being less than or equal to about 4mm.
	In the same field of endeavor Jannard teaches providing eyeglass frames with lenses such that a posterior surface of the frame extends rearwardly beyond a posterior surface of the lens less than or equal to 4mm (Jannard Fig. 8 - 12, 14, 110, 122; para. [0061] - teaching the frame thickness to be < 350% of the lens thickness, thus for lenses of 2.4mm, the range includes a “protrusion distance” of less than 4mm the width (122) also includes the lens thickness and some portion on the anterior surface).  It would have been obvious ton one of ordinary skill in the art before the effective filing date of the instant invention to provide the protrusion distance less than 4mm since as taught by Jannard, providing frame thickness less than 350% of the lens thickness allows for lowering the weight while also maintaining the structural integrity of the eyewear (Jannard - Abstract; para. [0009]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OpticsPlanet and Jannard as applied to claim 5 above, and further in view of Matera (US 2011/0001921).
	As to claim 6, OpticsPlanet in view of Jannard teaches all the limitations of the instant invention as detailed above with respect to claim 5, but doesn’t specify when the lens is secured to the first frame, the upper edge of the lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the lens.
	In the same field of endeavor Matera teaches providing eyewear lenses in a lens support having an the upper edge of the lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the lens (Matera Figs. 2a,b - 160, 150, 120; para. [0028], [0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens and support as spaced apart since, as taught by Matera, such spacing allows for venting air to reduce lens fogging (Matera para. [0028, [0029]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over OpticsPlanet and Jannard as applied to 5 claim above, and further in view of Van Atta et al. (US 6,991,333 - Van Atta).
	As to claim 6, OpticsPlanet in view of Jannard teaches all the limitations of the instant invention as detailed above with respect to claim 5, but doesn’t specify when the lens is secured to the first frame, the upper edge of the lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the lens.
	In the same field of endeavor Van Atta teaches eyewear lens and support having an upper edge of the lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the lens (Van Atta Fig. 1 - 20, 14, 16, 40; Fig. 2 - 40; col. 4:40-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens and support as spaced apart since, as taught by Van Atta, such spacing allows for venting to reduce fogging of the eyewear (Van Atta col. 4:4-61).
	As to claim 7, OpticsPlanet in view of Jannard and Van Atta teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Van Atta further teaches a total chord length of the upper edge that is spaced apart from the frame is at least 20% of a total chord length of the upper edge of the lens (Van Atta Fig. 2 - 40; Fig. 3- 40; col. 4:54-61 - gap is continuous along the upper edge of lens - i.e. ~100% of the chord of the edge of the lens is spaced apart from the frame).
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over OpticsPlanet as applied to claim 4 above, and further in view of Matera (cited above).
	As to claim 8, OpticsPlanet teaches all the limitations of the instant invention as detailed above with respect to claim 4, but doesn’t specify when the lens is secured to the first frame, a venting angle formed by an anterior surface of the frame and an upper edge of the lens is greater than or equal to 0 (zero) so that gaps between the upper edge of the lens and the lower edge of the frame between contact points are not visible when the first frame is viewed straight on.
	In the same field of endeavor Matea teaches eyewear lens and frame such that when the lens is secured to the first frame, a venting angle formed by an anterior surface of the frame and an upper edge of the lens is greater than or equal to 0 (zero) so that gaps between the upper edge of the lens and the lower edge of the frame between contact points are not visible when the first frame is viewed straight on (Matera Fig. 2a,b; para. [0028], [0029]; see below).  It would have been obvious to one of ordinary skill in the art to provide such venting angle and gaps since, as taught by Matera, such venting angles and gaps allow for venting air to reduce lens fogging (Matera para. [0028, [0029]).

    PNG
    media_image1.png
    374
    605
    media_image1.png
    Greyscale
 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over OpticsPlanet and XSG as applied to claim 14 above, and further in view of Matera (cited above).
	As to claim 18, OpticsPlanet in view of XSG teaches all the limitations of the instant invention as detailed above with respect to claim 14, but doesn’t specify when the lens is secured to the first frame, a venting angle formed by an anterior surface of the frame and an upper edge of the lens is greater than or equal to 0 (zero) so that gaps between the upper edge of the lens and the lower edge of the frame between contact points are not visible when the first frame is viewed straight on.
	In the same field of endeavor Matea teaches eyewear lens and frame such that when the lens is secured to the first frame, a venting angle formed by an anterior surface of the frame and an upper edge of the lens is greater than or equal to 0 (zero) so that gaps between the upper edge of the lens and the lower edge of the frame between contact points are not visible when the first frame is viewed straight on (Matera Fig. 2a,b; para. [0028], [0029]; see below).  It would have been obvious to one of ordinary skill in the art to provide such venting angle and gaps since, as taught by Matera, such venting angles and gaps allow for venting air to reduce lens fogging (Matera para. [0028, [0029]).

    PNG
    media_image1.png
    374
    605
    media_image1.png
    Greyscale
 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over OpticsPlanet, XSG, Jannard as applied to claim 16 above, and further in view of Van Atta (cited above).
	As to claim 17, OpticsPlanet in view of XSG, Jannard teaches all the limitations of the instant invention as detailed above with respect to claim 16, but doesn’t specify when the unitary lens is secured to the first frame, the upper edge of the unitary lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the unitary lens, and a total chord length of the upper edge that is spaced apart from the frame is at least 20% of a total chord length of the upper edge of the lens.
	In the same field of endeavor Van Atta teaches eyewear lens and support having an upper edge of the lens and the lower edge of the first lens support are spaced apart between two or more contact points to allow venting of the lens (Van Atta Fig. 1 - 20, 14, 16, 40; Fig. 2 - 40; col. 4:40-61) and a total chord length of the upper edge that is spaced apart from the frame is at least 20% of a total chord length of the upper edge of the lens (Van Atta Fig. 2 - 40; Fig. 3- 40; col. 4:54-61 - gap is continuous along the upper edge of lens - i.e. ~100% of the chord of the edge of the lens is spaced apart from the frame).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the lens and support as spaced apart since, as taught by Van Atta, such spacing allows for venting to reduce fogging of the eyewear (Van Atta col. 4:4-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 20, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “ESS Interchangeable Component Eyeshield (ICE) Tactical LE Safety Sunglasses 740-0007 Apparel Application: Performance, w/ Free Shipping.” OpticsPlanet, 18 May 2013, https://www.opticsplanet.com/ess-ice-sunglasses-tactical.html
        2 “XSG Ballistic Goggle Kit with Interchangeable Lenses: Gray, Amber, Clear.” Blasters Tool & Supply Co., Inc, 22 Dec. 2010, https://www.blasterstool.com/ballisticgogglekitwithinterchangablelenses.aspx.